Title: General Orders, 16 July 1775
From: Washington, George
To: 



Head Quarters, Cambridge, July 16th 1775.
Parole Carolina.Countersign, Springfield.


The Continental Congress having earnestly recommended, that “Thursday next the 20th Instant, be observed by the Inhabitants of all the english Colonies upon this Continent; as a Day of public Humilation, Fasting and Prayer; that they may with united Hearts & Voice, unfeignedly confess their Sins before God, and supplicate the all wise and merciful disposer of events, to avert the Desolation and Calamities of an unnatural war:” The General orders, that Day to be religiously observed by the Forces under his Command, exactly in manner directed by the proclamation of the Continental Congress: It is therefore strictly enjoin’d on all Officers and Soldiers, (not upon duty) to attend Divine Service, at the accustomed places of worship, as well in the Lines, as the Encampments and Quarters; and it is expected, that all those who go to worship, do take their Arms, Ammunition and Accoutrements, & are prepared for immediate Action if called upon. If in the Judgment of the Officers, the Works should appear to be in such forwardness as the utmost security of the Camp requires, they will command their men to abstain from all Labour upon that solemn day.
It was with much surprise and concern that the General in passing along the New Hampshire Lines Yesterday, observed a most wanton, mischevious, and unprofitable Abuse of property, in the Destruction of many valuable Trees, which were standing along the side of the road, out of the way of our works or guns, he therefore orders, that an effective stop be put to such practices for the future, or severe punishment will fall upon the Transgressors of this order.
William Palfrey Esqr. is appointed Aid-de-Camp to Major General Lee, all Orders whether written, or verbal, coming from General Lee, and delivered by Capt. Palfrey, are to be punctually obeyed.
A particular Return to be deliver’d to the Adjutant General to morrow, at Orderly time, of the Regiment of Artillery; distinguishing

how every man and Officer, in that Corps, is at present imployed, and where posted.
